The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on February 16, 2021.

Claims 1-2, 4-13, 15 and 17-21 are pending. Claims 3, 14 and 16 are cancelled. Claims 1, 18 and 19 are currently amended. Claims 20-21 are newly added.

The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-13, 15, 17-18 and 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Dreher et al. (US 2013/0172226), hereinafter “Dreher.”	
	Dreher teaches fibrous structures comprising one or more particles  (see abstract; paragraph [0001], page 1). In one example, a fibrous structure comprises a plurality of fibrous elements and one or more water-soluble, active agent-containing particles (see paragraph [0007], page 1). In another example, a fibrous structure comprises a plurality of fibrous elements comprising one or more active agents that are releasable from the fibrous element 
structure, capable of performing a function (see paragraph [0035]; see also paragraph [0038]). The fibrous element may be a filament or a fiber (see paragraph [0040]), and may be spun from a filament-forming composition also referred to as fibrous element-forming composition (see paragraph [0041]). "Filament-forming material" means a material, such as a polymer or monomers capable of producing a polymer that exhibits properties suitable for making a fibrous element; in one example, the polymer may comprise a hydroxyl polymer, such as a polyvinyl alcohol ("PVOH"), a partially hydrolyzed polyvinyl acetate and/or a polysaccharide, such as starch and/or a starch derivative, such as an ethoxylated starch and/or acid-thinned starch, carboxymethylcellulose, hydroxypropyl cellulose, hydroxyethyl cellulose (see paragraph [0051]; see also paragraph [0133]). “Particle” means a solid additive, such as a granule (see paragraph [0052]). “Active agent-containing particle” means a solid additive comprising one or more active agents and exhibits a median particle size of from about 1 µm to about 1600 µm and/or from about 1 µm to about 800 µm as measured according to the Median Particle Size Test Method (see paragraph [0053]). “Active agent” means an additive that produces an intended effect in an environment external to a fibrous element and/or a particle and/or a fibrous structure comprising a fibrous element, such as when the fibrous element and/or a particle and/or fibrous structure is exposed to conditions of intended use of the fibrous element and/or a particle and/or a fibrous structure comprising a fibrous element; in one anionic surfactants useful in the fibrous elements and/or particles include C9-C15 alkyl benzene sulfonates (LAS), C8-C20 alkyl ether sulfates, for example alkyl poly(ethoxy) sulfates having 1-10 ethoxy groups, C8-C20 alkyl sulfates, and mixtures thereof (see paragraphs [0165]- [0166]). The fibrous element also comprises one or more active agents selected from the group consisting of: enzymes, bleaching agents, builder, chelants, sensates, dispersants, and mixtures thereof that are releasable and/or released when the fibrous element and/or fibrous structure 2 and/or greater than 10 g/m2 and/or from about 1 g/m2 to about 5000 g/m2 (see paragraph [0057]). One or more active agents may be released from the fibrous element and/or particle and/or fibrous structure when the fibrous element and/or particle and/or fibrous structure is exposed to a triggering condition (see paragraph [0275]). In one example, the particle comprises less than 20% and/or less than 15% and/or less than 10% and/or less than 7% and/or less than 5% and/or less than 3% and/or to 0% and/or to greater than 0% based on the dry weight of the particle of moisture, such as water, for example free water, as measured according to the Water Content Test Method (see paragraph [0081], page 6).  In one example, the filament-forming composition comprises from about 1% to about 50% by weight of the filament-forming composition of filament-forming materials; from about 1% to about 50% % by weight of the filament-forming composition of active agents; and from about 20% to about 80% by weight of the filament-forming composition of a volatile solvent, such as water (see paragraph [0308],  a weight ratio of particles, for example active agent-containing particles, to fibrous elements of from about 7:1 to about 1:1; or from about 7:1 to about 3:1 (see paragraph [0055], page 3).  Dreher, however, fails to specifically disclose: (1) each of the fibrous element comprising a first surfactant having a Hydrophilic Index (HI) of no more than about 7.5 and a plurality of particles distributed throughout the water soluble fibrous structure wherein each of the particles comprises a second surfactant comprising a C6-C20 linear or branched alkylalkoxylated sulfate having a weight average degree of alkoxylation from 0.1 to 10 and has a HI of greater than 7.5, and wherein the majority of surfactant in the water-soluble unit dose article with a HI of greater than 7.5 is a part of the plurality of particles as recited in claim 1; (2) the specific first surfactant as recited in claim 2; (3) the proportions of the surfactants as recited in claims 5 and 6; (4) the particle sizes recited in claims 9 and 10; (5) the proportions of the alkoxylated polyalkyleneimine as recited in claim 15; (6) the article exhibiting a Wash Residue Test grade of less than or equal to 1.0 as recited in claim 17; and (7) the article 
With respect to differences (1)  and (2),  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated C9-C15 alkyl benzene sulfonates (LAS) or C8-C20 alkyl sulfates, which have an HI of no more than about 7.5, into the fibrous element; and to have incorporated C8-C20 alkyl ether sulfates having 1-10 ethoxy groups, which have an HI of greater than 7.5, into the particles  because these anionic surfactants are the suitable actives which can be incorporated into the fibrous elements and particles as disclosed by Dreher in paragraphs [0161] and [0166]. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have distributed the surfactant active (i.e., C8-C20 alkyl ether sulfates having 1-10 ethoxy group) containing particles throughout the fibrous structure because the distribution of particles throughout the fibrous structure is disclosed in paragraphs [0095]-[0098].  
With respect to differences (3) and (4), considering the teachings of Dreher in paragraphs [0161] and [0053], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (5), even though Dreher is silent as to the proportions of the alkoxylated polyalkyleneimine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of the alkoxylated polyalkyleneimine to be non-critical, which means that the proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized said proportion through routine experimentation for best results.
With respect to difference (6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the article of Dreher to exhibit similar properties because similar fibrous elements and particles have been utilized. 
With respect to difference (7), considering that Dreher teaches a fibrous structure which comprises a plurality of particles and a plurality of fibrous elements in a weight ratio of particles, to fibrous elements of from about 7:1 to about 1:1 (equivalent to about 87.5%-50% particles to about 12.5%-50% fibrous elements); or from about 7:1 to about 3:1 (equivalent to about 87.5%-75% particles to about 12.5%-25% fibrous elements)  as disclosed in  paragraph [0055], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Dreher as applied to claims 1-2, 4-13, 15, 17-18 and 20-21 above, and further in view of Yazaki et al. (US Patent No. 4,478,735), hereinafter “Yazaki.”
	Dreher teaches the features as discussed above. Dreher, however, fails to disclose wherein each of the particles further comprises 2% to 20% of a polyalkylene glycol, like polyethylene glycol, with a weight average molecular weight ranging from 500 to 20,000 Daltons as recited in claim 19. 
	Yazaki, an analogous art, teaches a granular detergent composition which is prepared by spray drying a detergent slurry comprising a surface active agent, a zeolite, an alkali metal silicate and other detergent builders (see col. 2, lines 39-55), wherein the surface active agent is a sulfate of ethoxylated product obtained from the addition of 1 through 8 moles, on average, of ethylene oxide to an alcohol having an alkyl group with 8 through 18 carbon atoms (see col. 3, lines 1-4), as one selection. The granular detergent composition can contain any conventional ingredients which are optionally contained in conventional granular detergent compositions; and examples are redeposition preventing agent (or dispersant) such as polyethylene glycol  (PEG) (see col. 5, lines 37-43), such as 1 wt% PEG having an average molecular weight of 6000 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 1 wt% PEG 6000 into the granular detergent comprising ethoxylated sulfate because Dreher specifically desires particles like granules as disclosed in paragraph [0052] which comprises active agents like dispersing agents and Yazaki provides such granules which further provide excellent free flowability and compressive hardening resistance. With respect to the specific amount of the PEG 6000, even though Yazaki teaches 1 wt%, rather than 2 wt%, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

In the alternative, claim 19 stands  rejected under 35 U.S.C. 103 as being unpatentable over Dreher as applied to 1-2, 4-13, 15, 17-18 and 20-21 above, and further in view of Yazaki and Tsumori et al. (US 2003/0199420), hereinafter “Tsumori”.
	Dreher teaches the features as discussed above. Dreher, however, fails to disclose wherein each of the particles further comprises 2% to 20% of a polyalkylene glycol, like polyethylene glycol, with a weight average molecular weight ranging from 500 to 20,000 Daltons as recited in claim 19.  
	Yazaki, an analogous art, teaches a granular detergent composition which is prepared by spray drying a detergent slurry comprising a surface active agent, a zeolite, an alkali metal 
	It is known from Tsumori, an analogous art, that polymeric dispersing agents or anti-redeposition agents like polyethylene glycols can be effectively used in an amount of from about 0.01 to about 10% by weight of the granular, laundry or cleaning compositions (see paragraphs [0001], [0177] and [0183]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated PEG 6000 into the granular detergent comprising ethoxylated sulfate because Dreher specifically desires particles like granules as disclosed in paragraph [0052] which comprises active agents like dispersing agents and Yazaki provides such granules which further provide excellent free flowability and compressive hardening resistance.  With respect to the specific amount of the polyethylene glycol, like PEG 6000, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of the polyethylene glycol in amounts within those recited because it is known from Tsumori that the anti-redeposition or dispersing prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection over Dreher, the primary reference; and the rejection of claim 19 over Dreher in view of Yazaki, or in the alternative, Dreher in view of Yazaki and Tsumori; Applicant argues that, with respect to the amended claim 1,  the Office Action shows no teaching of wherein the moisture content of the plurality of particles is no more than about 10%.  
	The Examiner respectfully disagrees with the above argument because Dreher, as discussed in paragraph 6 above, teaches that in one example, the particle comprises less than 20% and/or less than 15% and/or less than 10% based on the dry weight of the particle of moisture, such as water, for example free water, as measured according to the Water Content Test Method (see paragraph [0081] in Dreher). 
	Accordingly, the above rejections are maintained. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                      /LORNA M DOUYON/                                                                     Primary Examiner, Art Unit 1761